FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50231

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00721-R

  v.
                                                 MEMORANDUM*
JOSHUA ANTONE BANGAWAN
FERNANDEZ, a.k.a. j_man89,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Joshua Antone Bangawan Fernandez appeals from the district court’s

judgment and challenges the 20-year term of supervised release and mandatory

drug-testing condition imposed following his guilty-plea conviction for distribution


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) and (b)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fernandez contends that the district court erred by failing to consider and

address his mitigating arguments and, as a result, imposed a substantively

unreasonable term of supervised release. The record shows that the district court

did not procedurally err and the 20-year term is substantively reasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See United States v. Apodaca, 641 F.3d 1077, 1082-84 (9th Cir. 2011).

      Fernandez next contends that the district court erred in imposing the

mandatory condition of drug testing as part of his supervised release. Because

Fernandez did not object to this condition in the district court, we review for plain

error, see United States v. Garcia, 522 F.3d 855, 860 (9th Cir. 2008), and find

none. Drug testing is a mandatory condition of supervised release. See 18 U.S.C.

§ 3583(d). Although Fernandez does not have a history of drug use and drugs did

not play a role in the offense, the district court properly imposed this condition

because there is no evidence he has a low risk of future substance abuse. See

United States v. Jackson, 189 F.3d 820, 825 (9th Cir. 1999).

      AFFIRMED.




                                           2                                    13-50231